Exhibit 10.1 Confidential treatment has been requested for portions of this exhibit.The copy filed herewith omits the information subject to the confidentiality request.Omissions are designated as [*****].A complete version of this exhibit has been filed separately with the Securities and Exchange Commission. GOOGLE SERVICES AGREEMENT COMPANY INFORMATION COMPANY: Rightside Group, Ltd. Business Contact: Legal Contact: Technical Contact: Name: Matt Delgado Rick Danis Jason Silverstein Title: SVP, Operations General Counsel VP, Product & Engineering Address, City, State, Postal Code: 5808 Lake Washington Blvd. NE, Suite 300 Kirkland, WA 98033 5808 Lake Washington Blvd. NE, Suite 300 Kirkland, WA 98033 5808 Lake Washington Blvd. NE, Suite 300
